EXHIBIT A
By registered mail
Federal Patent Court
P.O, Box

9023 St.Gallan

dune 28, 2019
330166)1007 191607

Statement of Claim

Dear Mr. President
Ladies and Gentlemen

in the matter of

itumina Cambridge Limited

Plaintiff

Chasterford Research Park, Little Chesterford, Saffron Walden, Essex CB10 1XL, United

Kingdom

represented by Dr. Andrl Hess, Attorney-at-Law, andjor Jullan Schwaller, Atorney-at-
Law, andjor Katrina Frame, Attorney-at-Law, Homburger AG, Prime Tower, Hardstrasse

201, CH-8005 Zurich

assisted by Dr. Claudia Bibus, Swiss and European Patent Attorney, E. Blum & Co. AG,

Vorderberg 11, CH-8044 Zurich
v8.

Latvia MGI Tech SIA
Dzirnavu lela &7A-4, Riga, Latvia, LV1010

re

Patent Infringement

Defendant

 

Homburger AG T 44143222 10.00
Prime Tower F +4443 222 15 00
Hardstrasse 204 veut hombunger.ch
CH-8004 Zirich lewyers@homburger.ch
we herewith respectfully request the Federal Patent Court to grant the following

Prayers for Relief

1.

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-cam-
pliance pursuant to Article 343(1)(c} CCP, but of at least CHF 5,000 pur-
suant to Article 343(1}(b) CCP, as well as punishment of Its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

the following product, be it alone or as part of a kit:

a modified nucleotide molecule

comprising a purine or pyrimidine hase and

4 ribose or deoxyribose sugar molety

having a removable 3'-OH blocking group covalently attached thereto

such that the 3' carbon atom has attached a group of the structure -O-
Zz

wherein Z comprises an azido group and is (-CR'2-N3) and

wherein each R' is independently a hydregen atom, an alkyl, substl-
tuted alkyl, arylalkyl, alkenyl, alkynyl, aryl, heteroaryl, heterocyclic,
acyl, cyano, alkoxy, aryloxy, heteroaryloxy or amido group, or a detect-
able label atlached through a linking group,

or R'; represents an alkylidene group of formula =C({R")2 wherein each
R"™ may be the same or different and is selected from the group com-
prising hydrogen and halagen atoms anid alkyl groups;

Defendant shali be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pllance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as weil as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise in Switzerland, storing in Switzerland

the following product, be it alone or as part of a kit:

2,
367

a modified nucleotide molecule

comprising a purine or pyrimidine base and

a ribose or deoxyribose sugar molety

having a removable 3'-OH blocking group covalently attached therato

such that the 3' carbon atom has attached a group of the structure -0-
2

wherein Z is azidomethyi (-CH2-Ns);

Defendant shall be prohibited,

under threat of an administrative fine of CHF-7,000 per day of non-cam-
pliance pursuaiit to Article 343(1}(c) CCP, but of at least CHF 6,000 pur-
suant to Article 343(1}(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC In the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu.
lation otherwise In Switzerland, storing in Switzerland

the following product, be it alone or as part of a kit:

a modified nucleotide moleculs

comprising a purine or pyrimidine base and

a ribose or deoxyribose sugar molety

having a removable 3'-OH blocking group covalently attached thereto

such that the 3° carbon atom has attached a group of the structure -O-
zZ

wherein Z is azidomethyl (-GH2-Ns)

and wherein said base is linked to a fluorophore via a cleavable Unker;

Defendant shail be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1){c} CCP, but of at least CHF 5,000 pur-
suant to Article 343{1}){b) CCP, as well as punishment of Its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zétiand, offering In Switzerland, selling in Switzerland, putting in circu-
tation otherwise in Switzerland, storing in Switzerland
kits for sequencing at least two nucleotides of a template nucleic acid
comprising repeating the steps of (a} incorporating one or more fluo-
rescently labelled nucleotides info a strand of nucleic acid complemen-
tary te said template nucleic acid and (b) determining the identity of
one or more of the incorporated nucleotide(s),

said kits comprising a buffer that comprises ascorbic acid of 4 salt
thereof;

Defendant shali be prohibited,

under threat of an administrative fine of CHF 1,000 per day of non-com-
pllance pursuant to Article 343({1)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1}(b) CCP, as well as punishment of ite organs pur-
stiant fo Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting In circu-
lation otherwise in Switzerland, storing in Switzerland

kits for sequencing at least two nucleotides of a template nucleic acid
comprising repeating the steps of (a) incorporating one or more fluo-
rescently labelled nucleotides inte a strand of nucleic acid complemen-
tary to said template nucleic acid and {b) determining the [dentity of
one of more of the incorporated nucleotide[s),

witerein the substrate for incorporation of fluorescently labelled nucle-
otida is a nucleoside triphosphate,

sald kits comprising a buffer that comprises ascorbic acld or a salt
thereof;

Defendant shall be prohibited,

under threat of an administrative fine of CHF 1,060 per.day of non-com-
pliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
lation otherwise In Switzerland, storing in Switzeriand

kits for sequencing at least two nucleotides of a template nucleic acid
comprising repeating the steps of (a) incorporating one or more fluo-
rescently labelled nucleotides Into a strand of nucieic acid complemen-
tary to said template nucteic acid and (b) determining the identity of
one or more of the incorporated nucleotide(s},

487
TS,

wherein the substrate for incorporation of fluorescently labelled nucle-
otlde is a nucleoside triphosphate,

sald kits comprising a buffer that comprises ascorbic acid or a salt
thereof

wherein the ascorbic acid or salt thereof is present in the buffer at a
concentration of at least 20 mM;

Defendant shall be prohibited,

under threat of an administrative fine of CHF 4,000 per day of non-corn«
pliance pursuant to Article 343(4)(c) CCP, but of at least CHF 5,000 pur-
suant to Article 343(1)(b) CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

from manufacturing, importing into Switzerland, exporting from Swit-
zerland, offering in Switzerland, selling in Switzerland, putting in circu-
Jation otherwise tn Switzerland, storing In Switzerland

kits for sequencing at least two nucteotides of a template nucleic acid
comprising repeating the steps of (a} incorporating one or more fluo-
rescently labelled nucteotides Into a strand of nucleic acid compiemen-
tary to said template nucleic acid and {b) determining the Identity of
one or more of the incorporated nucleotide(s),

comprising

one or more fluorescently labelled nucleotides, wherein the fluorescent
label is linked to the nucleotides via a cleavable linker,

DNA polymerase

and a buffer comprising ascorbic acid or a salt thereof, or a supply of
ascorble acid or a salt thereof:

Defendant shall be ordered

under threat of ari administrative fine of CHF 1,000 per day of non-com-
pliance pursuant to Article 343(1})(c) CCP, but of at least CHF 6,000 pur-
suant to Article 343(1)(b} CCP, as well as punishment of its organs pur-
suant to Article 292 CC in the event of non-compliance,

te jay detailed accounts within 30 days in accordance with recognized
principles of accounting, and grant information, as to the profits earned
with Defendant's offering and selling of the products according to Pray-
ers for Relief 4-7;

5| 57
9, Defendant shall be orderad to pay the amount requested by Plaintiff
after the accounts and information in accordance with Prayer for Relief
& have been provided by Defendant;

With costs and indemnification (including patent attorney's expenses) to be
borne by Defendant;

and the following

Procedural Motions:

4. Proceedings shall be limited to infringement and injunctive relief (and,
potentially, validity) as well as provision of information and data ac-
cording to Prayers for Relief 1 to 8, until a final judgment has been
reached on these issues;

2. Proceedings shall for now be suspended as regards the claims for fl-
nancial compensation according to Prayer for Relief 9.
a,

IE.

715
Table of Contents:
Formal Matters... besesae pn cab edureessstereeseneueninaaes cevereiueaseensenenes paggensevanseacees pesca T4
Ont the Merits ...cccasssesrecearesessenatsssanearters baseeanauces Mdeveaeennes beabanarensnane pea peataecenpessenaeannn seal T
A PAPHOS. eececesesssecnssaenstetsereesteseenecsasdrscenessscnssneseueceyrecsramessutdtenarecesassareegneressereas 11
4. PAIR ec cen eet teecasennneeeecrapeceeecenaesbuserscsceebeeppasgesasenneastenterseeay 41
2. DPA aN eect ccaceeecescraeeeeeaneanenseeepereetdesunnenssacsgpegeaus tassueaceceenesaens 12
B. Technical background... eestor rseerscmetemssassaseereasesasasetesay 12
1. Nucleotides and polynucleotides 0.0... sescccccsereseeeeeessaesersasnenseeeees 12
2, DNA replication oo... ccscseesreescenrearees sete evesacuuentadeeespuie cu rapeupeseeceseeenasneras 14
3. BNA sequencing vow... ce cece rere cene Ui ns errr reed nny nani ceree sas 15
4.  lumina's SBS method... ee Jhbatvetdectyceesaeseneauseeyvypaeetatsnessencresenes TD
CL EPS 78 ooo. cccenecccccesscauecurassessesesecssuessaaeesscsecsecensateerearsessecaetspavnererststesieiaierapeven 18
VT. Forrimallities.... co.cc cesses secccensssnsraeensenessensaccensarsesseegeesesseusacsarsesasenereeesres 18
2, Problem of EP'578 ccc cece sscessesnateenesessaneereetenencies faseadensteeaytesgeeees 18
3. Invention of EPY878 ooo ccsccscsssesassrececcsessuustasseserrevsesenanestaucegyeeteceeuauans 18
4.‘ Feature analysis of the claims of EP'578 o.oo. ceecccccsenenseen rates a 20
BD. ERAT 2 ec ececccccscsecsveueusessesnascessevenneraeseeeonasccueaes beceveeucesasavapesaaseasseueevarsesesseataes 26
4.0 Formalliti@s so... rece sceeseesreespreeeeaseneneeees (iepesaeneneevesenes bevetoeaevereesnees 26
2, Problern of EP'44 2. ooo... sceseececscsreccsecusececsanereuurasaseeeceseeneuanenevaesss seeveteneas 26
3. frvention Of EP'442 o.oo eccc ccs cusuneeesrseeeteacessssneueneeccarsnsauevasssseseassepes 28
4, Feature analysis of the claims of EP'472 oo eer pans esenernesae 27
E. Defendant's infringing activities 0.00... ess escescessecsarsessssaeenneveremeteenseensereeesergeoes 30
1. Use of Defendant's sequencers and sequencing reagent kits in
WHOM... eee ccecesesenscecneeesceeesesseceeeervessnensaueeseuceresersesneseneestesaneariess 30
2, BGI;|MGI's sequencing nucleotides, reagent kits and methods infringe
EPS 7B... cstsssesecrssreesteeeeseceseeeeerepeuseauenessegesesceeessenanreseepesbiddansseeeeasennessss 32
a} Direct literal infringement of independent claim 1 and dependent
CLAN 4a. ces escetseeecsteucnectuvcarennescceneenscuneseesceeccdetbecestugweseeesatiatnayens peeee OS

(1} Realization of feature 1 "A modified nuclectide molecule"..,,,.33
(2) Realization of feature 1.1 "comprising a purine or

Pyrimidine Dae! esse scceereecseneasaeaenecseapaeeateareneneny a4
{3} Realization of feature 1.2 “and a ribose or deoxyribose
SUA MOLY’ cscs cesesessnnscnsraersecsssseeuansupegeessustasineneersenyes 34

(4) Realization of feature 1.3 "having @ removable 3'-OH
blocking group covalently attached thereto" and of entire

feature group 1.3 and of feature 4 ow... eesscreeeeseteeseres 34

b) ‘Direct literal Inffingement of independent claim 1 and dependent
ClaIMS 6,7, Doves cece etter etree eee tniae tines seceneeesaanranniniaaresteeaetaneae a7
c) Direct literal infringement of independent Clalit 25 cceeeeceeeeee 43

(1) Realization ef faatures 25, 25.1 and 25.2 “A kit, comprising
(a) a plurality of different nucleotides and (b} packaging
Materials Therefor’... ec ccccsesseeteteeseeseasescasssceneesssaesaeneiniss 43
8157

(2) Realizailon of feature 25.1.1 “wherein said plurality of
different nucleotides are either as defined in any one of

GlaIMS B10 10) rcs seer seerece sees teeeuenteeseettvsnaneagedeesesan 43

d) Contributory literal infringement of independent method claims
42 ANG AT octets seeteteneseeeteeseeteetseveeseseerebedsnrensensgeatastaaeneasensersss 43

{1} Contributory literal infringement of independent method
CIATED... eee ccettcccnecrececesausenecaseecesenernenerseesincuaasetteseeesenual 44

(a) Realization of feature 12 "A method of controlling fhe
incorporation of a nucleotide [according to feature
12.1] in a synthesis or sequencing reaction”... 44
{b) Realization of feature 12.1 “[nucleotide] as defined in
anyone of claims 6 to 10 and complementary fo a
second nucleotide in a target single-stranded
polynucleatide’ a ee een reetescaeedneseenaninntene 44
{c) Reallzation of feature 12.2 “incorporating inte the
growing complementary polynucleotide — said
MUCHO oo. cetesetssrseseescnseesadeeesescescaseaetserseeeeseaeeny 44
(d) Realization of feature. 12.3 “the incorporation of said
nucleotide preventing or blocking introduction of
subsequent nucleoside or nucleotide molecules into

said growing complementary polynucleotide”... 44
(2) Contributory fiteral infringement of independent methad
GIVI 17 eesccccescresececcsrercnenensecetetenveanqeneegesscespicnegeeaseutennenaaeys 45

(a) Realization of feature 17 "A method for determining
the sequence of a target single-stranded
polynucleotide" and of feature 17,1 “monitoring the
sequential incorporation of complementary
MUCleOt des ec aeeenecetssceeesseseeeseecesaesncesestidsenesseenaes 45
{b} Realization of feature 17.1.1 "Wherein at least one
incorporation is of a nucleotide as defined in any one
Of Claims 6 0 10" eeeesesepeecetenseneereceeeeeneeenneegnes 45
(c) Realization of features 17.1.2 “wherein the identity of
the nucleotide incorporated is determined py
detecting the label linked fo the base" and 17.1.3 "the
blocking group and sald label are removed prior to
introduction of the next complementary nucleotide"..,....45

8) — Infringement confirmed by Romesberg Declaration 0... 45
BGI{MGI's sequencing reagent kits and methods infringe EP'412............47
a} Contributory literal infringement of the method claims of EP'412.....47

(1} Contributory literal infringement of independent method
CLAIM Dace eect cce eter se eres ceee net etaees ste eepienetieeeecitedaaseveenaresnages 47

(a) Realization of features 1, 4:1 and 1.2 "A method of
sequencing at least two nucleotides of a template
nucleic acid comprising repeating the steps of (a)
incorporating one or more fluorescently labelled
nucleotides into a strand of nucleic acid
complementary to said template nucteic acid: and (b)
determining the identity of one or more of the
incorporated nucleotide(sy" cca seececeectecserereeeeneces 47
(2)

(3)

(4)

(5)

9167

(b) Realization of feature 1.2.1 “wherein the steps of
determining the identity of the Incorporated
nuctestide(s) is carried out in a buffer which

comprises ascorbic acid, or a salt thereof... 48
Contributory literal infringement of dependent method
GIANT 2a cece eeceesssteaetecsscrepeayessuecneaaestyegesesenssaecsteesaneree §2

(a) Realization of feature 2 “wherein said substrate for
incorporation of fluorescently labelled nucleotide is a

nucleoside triphosphate”... ceca eens cerry 32
Contributory literal infringement of dependent method
ChAUINS 3 AN 4. ee cece tacesssneeeneecassstsneseesersdeneessscsaiassvuenans 52

{a) Realization of feature 3 “wherein the ascorbic acid or
salt thereof is present in the buffer at a concentration
of at least 10 mM” and of feature 4"... at a

concentration of at laast 20 mM" ces eeserseeues 52
Contributory fiteral infringement of dependent method
Glabmis & arid Boo. ccc cseecepessscsenerseersestasseesscaeseerenesseescesies 53

(a) Realization of feature 8 “wherein the buffer has a pH
of about 5.5 to about 8.6" and of Feature 9"... has a

PH of about 7" oc ceecteceecesscneescaneeesenssecensseesusesasearapeass §3
Contributory literal infringement of dependent method
claims 10 and 12........ peacennarseeaeeesaedguandaeageyeesnectaasaesseserenerstsiay 53

(a) Realization of feature 10 Awherain the template
nucleic acid is present in an array" and of feature 12

“wherein the array is a single molecule array". wee DS
Contribufory literal infringement of dependent method
GlAUrTS 43 GN 14. cee ce crete cesnesesenservecnrresecrncaersveeaeserstesaeanes 53

{a) Reallzation of feature 13 “whereln at least 10
nucleatides are successively Incorporated and the
identity of the base present In each of the
incorporated nucleotides is determined” and of
feature 14 “wherein at least 16 nucleotides are
successively incorporated 0." 1... cccsestcetreeeeesesetasenes 53

b) ‘Direct literal infringement of independent claim 15 directed to a

kit
(1)

(2)

(3)

Realization of features 15 "A kit for use in a method
according to any one of claims 4 to 14 comprising" and 15.1
“one or more fluorescently labelled nucleotides" and 15.1.1
“wherein the fluorescent label fs linked to the nucleotides
Via a cleavable linker’ ...,....ccc cc eccesesecarereesesseetasestenegereeseneusans 54
Realization of feature 15.2 “an enzyme capable of
catalysing incorporation of said nucleotides into a nucleic
acid strand complementary to a nucleic acid template to be
BOQUEN CE ooo. cece teeeese sas tecneereveneedustansansuseuerspnasseeaeaganentes 54
Realization of feature 15.3 “and a buffer comprising
ascorbic acid or a salt thereof, or a supply of ascorbic acid
or a salt thereo? ww... pedeeeerentine DO

¢) — Infringement confirmed by Romesberg ‘Declaration... veeeessecauteitersasuness 55
F. Plaintiff's prayers for relief... ccc sce cece seers evssersersrresseesseerrannsenyas 56
G.

10457

{. Prayers for relief no. 1-7 (injunctive reli@f) 0. ea ener eeenseenneneee 56
2. Prayer for relief no. 8 (ACCOUNTING)... eee ccccesseesrsaesssessasecceutserresateene 56
3. Procedural motions ........cc cee Che veseeuyrestestuusvanaysaeepeesesseaeeautesaayye 57
Costs arid indemmificatlon.........ccccccecccecssccccrnersareseee cress sasenreassesescensuaansanees 57
if.

4457

Formal Matters

The undersigned are duly authorized to act for Plaintiff.

Evidence:
= Power af Attorney

The present litigation is about activities of Defendant, a company domicited in Latvia, in
Switzerland which infringe the Swiss parts of Plaintiffs European patents EP 1 530578
Bi (EP'S78) and EP 1 628 412 B2 (EP'412; together the patents in suit). This litigation
is therefore under the exclusive jurisdiction of the Swiss Federal Patent Court (Article
5(3) Lugano Convention; Article 109(2) Swiss Private International Law Act; Article
26(1)(a) Swiss Patent Court Act, PCA).

Pursuant to Article 36(3) PCA and Article 6(3) Guidelines to Proceedings at the Federal
Patent Court, the partles may use English in motions and hearings if the Court and ithe
parties give their consent. Both Plaintiff's and Defendant's groups of companies are dom-
iciled abroad and active internationally, and both groups publicly communicate in Eng-
lish, Plaintiff therefore submits that English shall be used as the language of the parties.
In the unlikely avent that Defendant does not consent to tha use of English as language
of the parties, Plaintiff will provide a German translation of the present Statement of
Claim at short notice.

Evidence:
~~ Excerpt from hitpsv/en.mgitech.cn/page/gsij.htmt Exhibit 4

Plaintiff tentatively estimates the amount in dispute to amount ta CHF 1,000,000, of
which CHF 200,000 are allocated as minimum claim (according to Article 85 CPC) to the
financial claims as per prayer for relief 9.

On the Merits

Parties

Plaintiff

Plaintiff, the registered owner of the patents in suit, is an Itumina group company and
has its registered domicile in the UK. Plaintiff's parent company, {lumina, inc. is
NASDAG listed and is headquartered in Califomia. Founded in April 1998, Illumina is
TS

10

12 | 87

today a leading developer, manufacturer, and marketer of life science tools and inte-
grated systems for jarge-scale analysis of genetic variation and function, including DNA
sequencing technologies.

Evidence:
— Excerpt from vavw.swissreg.ch re EP 1530 578 Exhibit 2
— Excerpt from www.swissreg.ch re EP 1 828 412 Exhibit 3

Iturina is a recognized global leader in next-generation sequencing and is widely
acknowledged to have revolutionized DNA sequencing. It was the first company thal
enabled the USD 1,000 human genome sequencing — a landmark achievement. What
once took billions of dollars and years to perform can now be done on an Illumina se-
quencer in a matter of hours using [llumina's proprietary sequencing-by-synthesis (SBS)
technolagy.

Evidence:
— Excerpt from Wikipedia re itumina Exhibit 4

As a cutting-edge, research and development driven company, fllumina is the proprietor
of a great number of intellectual property rights. Amongst these [P rights are the patents
in suit.

Defendant

Defendant belongs to the BGI group of companies. BGI is an acronym for Beijing Ge-
nomics Institute. BGI is active in the field of genome sequencing.

The BGI group of companies is headquartered in Shenzhen, China, While the group
provides laboratory services primarily under the BG] brand, the group also manufactures
its own DNA sequencing platforms through its subsidiary MGI Tech Co, Ltd. that is also
headquartered in Shenzhen. Defendant is a subsidlary of MGI Tech Co. Ltd. Defendant
distributes the BG] group's sequencing platforms, including, for example, the sequencers
BGISEQ-500 and MGISEQ-2000, as well as the sequencing reagent kits adapted for use
with these platforms, in Europe, Including Switzerland,

Evidence:
+ Excerpt from hilos://en.mgitech.cn/pagefixwm.himt Exhibit 6

Technical background
Nucleotides and polynuclectides
Polynucleotides such as DNA {deoxyribonucleic acid) and RNA (fibonucleic acid) are

long-chain molecules composed of smaller units called nucleotides. The sequence of the
nucleotides within a polynucleotide strand encodes the genetic infarmation.
j
a

sz

12

13

14

15

16

1387

Each nucteotide consists of three distinct chemical sub-units: a five-carbon sugar mole-
cule (pentose), a nitrogenous base, and a phosphate group. The sugar's five carbon
atoms are numbered 1‘ to 5‘. If the sugar has @ hydroxyl group (OH) at the 2" position, it
is called ribose sugar; if it only has a hydrogen atom (H) at the 2' position, it is called
deoxyribose sugar. While DNA comprises deoxyribose, RNA contains ribose.

G5 |
po

&
e .

 

i. nutleoside-——!

Lnucleoside monaphasphate--
-_____-nudleaside diphesphate--—---1._ »_ nucleotides
Leaman sveeseennemmineee HCOSIde triphosphate—-~--4

 

lilustration adapted from Wikipedia

Together, the sugar and the base form a nucleoside. By additional attachment of one,
two or three phosphate groups to the sugar's 5' position, a nucleotide is formed —Le.,
each of a nucleoside monophosphate, a nucleoside diphosphate or a nucleoside triphos-
phate is a nucleotide.

The building blacks for synthesis of DNA or RNA are deoxyribonucieoside triphosphates
{abbreviated as dNTPs) and ribonucleoside triphosphates (abbreviated as NTPs) re-
spectively.

The nitrogenous base is attached to the 1’ position of the ribose or deoxyribose sugar
molety. The four distinct nitrogenous bases are adenine {A), cytosine (C), guanine (G),
and thymine (T)}. Based on their. chemical structure, adenine and guanine are referred to
as "purine bases", whereas cytosine and thymine are referred to as "pyrimidine bases".

Depending on thelr specific nitrogenous base — adenine, cytosine, guanine or thymine,
the following deoxynucleoside triphosphates (dNTPs) are distinguished: dATP, dCTP,
dGTP and dTTP.

in DNA, the nucleotides are linked by the phosphate group at the 5' carbon atom of the
deoxyribose of one nucleotide to the 3' carbon atom of the deoxyribose of the next nu-
cleotide, The deoxyribose together with attached phosphate groups form the sugar-
phosphate backbone of DNA, while the sequence of the consecutive bases — oné con-
tributed by each nucleotide - encodes the genetic information.
44] 57

47 DNA consists of two spiraling polynucleotide strands in the form of a double helix, Each
of the two polynucleotide strands consists of a sequence of nucleotides {represented by
the colored cross-bars in the below illustration}:

Hydrogen bonds
Adenine

Nitragendus bases: Thyrnine wR
Ea Adenine
fer Thyotine
BSE Guanine
oo} EEX Cyiosine

 

 
 
  

 

 

Base pair
Sugar
phosphate L
backbone
Sugae-phasphate Bases Sugar-phosphate
3' sf backbone backbone
(a) tb}
illustration from Wikipedia

18 The two complementary strands assembie together by base-pairing with the formation
of hydrogen bonds between the bases, where cytosine {C) pairs with guanine (G}, and
adenine (A) pairs with thymine (T}.

2. DNA replication

uty, 19 The complementary base-pairing of DNA allows a double-stranded DNA molecule to be
reconstructed from a single-stranded template. In nature, this principle is used for repli-
cating DNA, The two DNA strands are first separated. Then, the enzyme DNA polymer-
ase synthesizes two new, complementary DNA strands, which, logather with the tem-
plates, form two new, double-stranded DNA molecules.

20 DNA polymerase synthesizes new DNA strands in the 5' to 3° direction by adding free
nucteotides in the form of dNTPs to the 3' end of the new DNA strand, as shown below:
ai

22

as

24

15/57

 

 

 

 

Se guaning DNA Polymerase Orgad (ernplate)
GNA alrang

Hlustration from Wikipedia

The starling point of DNA replication is determined by the hybridization of a small oliga-
nucleotide (sometimes referred to as "primer", typically 10-30 bases) to the template
strand, which allows synthesis by ONA polymerase of the coniplimentary strand to pro-
ceed, One synthetic cycle results in the addition of one further nucleotide into the growing
PNA strand. The nucleotide incorporated in the grewing DNA strand has a base that is
complementary to the base of the nucleotide present on tha template DNA strand - as
mentioned above, A pairs with T, C pairs with G.

DNA sequencing

The principles of DNA replication may also be used for sequencing DNA, ie., to deter-
mine the specific sequence of nucleotides In a given DNA fragment.

The basic principle is as follows: a single strand is extracted from the DNA fragment to
be analyzed, and the point at which sequencing is to begin is marked with a specifically
selected primer. DNA polymerase Is then used to build a complementary strand starting
from the primer by consecutively adding complementary nucleotides. With the help of
suitable methods, which nucleotides are added to the complementary strand may be
determined. For example, modified nucleotides may comprise specific fluorescent labels
which correspond to the different bases. Because each base only binds to one specific
other base, the sequence of the nucleotides in the complementary strand may be used
to deduce the nucleotide sequence of the analyzed DNA fragment.

DNA sequencing may therefore be performed by synthesizing the strand complementary
to the single strand of ONA to be analyzed. This methed is cailed sequencing-by-synthe-
sis (SBS).
25

26

27

28

29

30

16[ 57

ilumina's SBS method

The SBS method developed by flumina uses DNA replication by DNA polymerase to
sequerice single-stranded iemplate strands attached to a solid surface, 2.g., on anvarray.
In contrast to conventional DNA replication, the SBS method proceeds by adding one
nucleotide fo the growing DNA strand, and then pausing. Thus, the replication reaction
is paused after each addition of a nucleotide, and the identity of the added nucleotide is
determined before the addition of a further nucleotide to the growing DNA strand. The
process Is paused by the use of modified nucleotides that contain a blocking group pro-
hibiting further incorporation of nuclectides by DNA polymerase. The blocking group is
reversibly attached and can therefore be removed allowing a further round of DNA repli-
cation (and sequencing) to proceed.

The modified nucleotides used in Hlumina’s SBS methed include a reversibly attached
3'-blocking group and a cleavable fluorescent label. The fiuorescent signals identify the
particular modified nucleotide and may therefore be used {to identify the incorporated
nucleotide, while the 3'-blocking group ensures that only a single nucleotide at a time is
added by DNA polymerase to each growing DNA strand.

Each of the four different nucleotides may be given a specific fluorescent label. The iden-
tity of the Incorporated nucleotide can then be revealed by the color of the fluorescent
signal produced by the flucrescent label.

After determining the identity of the incorporated nucleotide, the fluorescent label and 3'-
blocking group are cleaved and the process proceeds by the addition of a further nucle-
otide to the growing DNA strand followed by detection of that further nucleotide. The
replication|detection cycle is repeated to determine a nucleotide sequence of the DNA
fragment.

The SBS process, which is schematically represented in the illustration below, thus in-
cludes three phases that are repeated for each nucleotide in the template strands: (i)
nucleotide addition|incorporation, Gi} imaging, and (iii) cleavage:

Firase (i): Nucleotide addition|incorporation

During the nucleotide addition phase, DNA polymerase incorporates a single modified
nucleotide (i.e. modified dATP, dCTP, dGTP and dTTP) into each of the growing strands
of DNA on the solid support. As explained above, in order to pause DNA synthesis after
each replication|detection cycle, Illumina uses modified nucleotides that are equipped
with a removable blocking group at the 3(OH) pasition and a flucrescent label. The
blocking group prevents more than one nucleotide being incorporated inte ihe growing
DNA strand, which allows the identity of each newly incorporated nuctactide to be deter-
mined.
1

32

17 | 87

Phase (ii): Imaging

Following incorporation of a single complementary nucleotide into the grawing DNA
strand, the Identity of the nucleotide is determined by imaging the solid surface to which
the template and growing DNA strands are bound, The identity of the incorporated nu-
cleotide is revealed by the signal praduced by the fluorescent label.

Phase (iii): Cleavage

After imaging, both the fluorescent label and the 3'-blocking group are cleaved. The
cleavage of the fluorescent label rémoves the fluorescent signal from the growing BNA
strand, whilst the cleavage of the 3'-blocking group regenerates a 3'-OH group, allowing
a further nucleotide to be added to the growing strand by the DNA polymerase. The
process may therefore proceed by addition of a further nucleotide lo the growing DNA
strand. The replication[detection cycle is repeated to determine the sequence of tha DNA
fragment.

vs

  

   

Nucleotide addition inaghag Cleavage

Husrophore-latelled, terminally blacked Slides fe Haaced with cithed to or Flucrophenrs mg cleaved and wathed

nucliotites 1 baldize ta complementary feaw lazer charaveds, Each elaster frosy fey cells ara the JOH grap

bang, Fach chistes ona die can winds a cola cones parnting lo the fs reqenaated, A new oyrle begins

fieeponte a diferent bate. bite incorporated dhisitg thiseche, saith the addition ef new nuclegthtes,
33 illumina’s SBS method is based on significant proprietary contributions in particular

based on the subject matter of the patents in suit.
35

36

af

38

48 [57

EP‘S76
Formalities

EP'578 is in force in Switzerland, with a term of protection expiring on August 22, 2023,

Evidence:
—~ EP 1530 578 Exhibit 6
— Excerpt from www-.swissreg.ch re EP 1 530 578 Exhibit 2

EP'578 was the subject of opposition proceedings. The grounds for opposition were lack
of novelty, lack of inventive step, insufficient disclosure and extension of the subject mat-
ter beyond the content of the application as filed. With decision of December 9, 2075,
the opposition division rejected the opposition in iis entirety and maintained EP'578 as
granted. An appeal was lodged by the opponent but withdrawn on July 26, 2017.

Evidence:

— EPO decision of Decamber 9, 2016 Exhibit 7
— Withdrawal of appeal of July 26, 2047 Exhibit &
Problem of EP'578

The object of EP'578 is to provide suitable nucleotides as building blocks for sequencing-
by-synthesis. In order to ensure that only a single nucleotide is incorporated per cycle,
the nucleotides are structurally modified: the position of a nucleotide to which a further
nucleotide would bind, i.e., the third carbon atom of thé sugar — ihe 3' end ~, is blocked.
In order to be suitable for use In an SBS process, the "3"OH-blocking group" prevents
“additional nucleotide molecules. from being added to the polynucleotide chain whilst
simuflanéously being easily removable from the sugar moiety without causing damage
fo the polynucleotide chain. Furthermore, the modified nucleotide must be tolerated by
the polymerase or other appropriate enzyme used fo incerporate it info the polynuclec-
tide chain. The ideal blocking group will therefore exhibit long term stability, be effictently
incorporaied by the polymerase enzyme, cause total blocking of secondary or further
incorporation and have the ability fo be ramoved under mild conditions that do not cause
damage to the polynucleotide structure, preferably under aqueous conditions. These
stringent requirements are formidable obstacles to the design and synthesis of the req-
uisite modified nucleotides" (EP'S78, para. [0005}).

Invention of EP'578

The Invention Is based on the development of particular reversible blocking groups and
methods of removing them under DNA compatible conditions (para, [0073)).

The reversible blocking groups according to the invention are designed such that they
can be removed under mild condilions. "Protecting groups which comprise the acefal
an

39

40

4f

42

43

19} 57

functionalily have bean used previously as blocking groups. However, removal of such
groups and elhers requires strongly acidic deprotections detrimental to DNA molecules.
The hydrolysis of an acetal however, results in the formation of an unstable hernlacetal
intermediate which hydrolyses under aqueous conditions to the nattiral hydroxyl group.
The inveniors have ulilised this concept and applied if further such that this feature of
ihe invention resides in ulllizing blocking groups that included protecting groups to pro-
lect intermediate mofectles that would nonnally hydrolyze under aqueous conditions,
These protecting groups comprise a second functional group that stabilizes the structure
of the intermediate but which can be removed at a later stage following incorporation inta
the polynucleotide. Protecting groups have been used in organic synthesis reactions to
temporarily mask the characteristic chemistry of a functional group because it interferes
with another reaction, Protecting groups have been used in organie synthesis reactions
to ltemporarily mask the characteristic chemistry of a functional group because it infer-
feres with another reaction." (para, [0017)}.

EP'578 accordingly teaches modified nucleotides comprising a sugar moiety having a
removable 3'-OH blocking group (cf. paras. [0048] and [0056]). Thé H of the 3-OH group
is replaced by Z.

Z may have the structures: -C(R')2-N(R")2 or -C(R-N(HR"
each R' may be independently H or an alky! or other substituents;

each R" constitutes or is part of a removable protecting group to protect intermediate
molecules that would normally hydrolyze under aqueous conditions.

The term “removable {or reversible) blocking group" refers here to the entire formula Z
{Le. the removable 3'--OH blocking group), whereas the similar term "removable protect-
ing group" refers to a removable protecting group that is part of Z and comprises R" and
stabilizes an intermediate of the nucleotide molecule during removal of the blocking

- group.

EP'S78 further teaches a third type of blocking group without any R" comprising a pro-
tecting graup. This third type of blocking group comprises an azido group (-Ns) (cf.
EP'578, para. (0058]). The azide cotnprising blocking group has the structure 2: ~C(R')2-
Ns.

One preferred such example without any R" comprising a protecting group is azidomethyl
wherein both R' are hydrogen (H; para. [0058)).
20 | 87

4. Feature analysis of the ctaims of EP'S78

44 Independent product claim 1 of EP'578 comprises the following features:

 

 

 

 

 

 

 

 

 

 

 

 

1 A modified nucleotide molecula
1.4 comprising 4 purine or pyrimidine base and
1.2 a ribose or deoxyribose sugar molefy
1.3 having a removable 3'-OH blocking group covalently attached thereto
1.3.1 such that the 3! carbon atom nas attached a group of the structure -O-2
1.3.2 | wherein Z is any of -C(R’}-N(R")2 ; -C(R')e-N(H)R", and -C(R'jo-Na,
4.3.3 | wherein each R" ts or is part of a removable protecting group;
aach R' is independently a hydrogen atom, an alkyl, substituted alkyl, ar-
1.34 ylalkyl, alkenyl, aikynyl, aryl, heteroaryl, heterocyclic, acyl, cyano, alkoxy, ar-
um" | yloxy, heteroaryloxy or amide group, of a detectable label attached through
& Jinking group;
or (R’'}2 represents an alkylidene group of formula =C(R™)2 wherein each R"
1.3.4.6 | may be the same or different and is selecled from the group cornprising hy-
drogen and halogen atoms and alkyl groups; and
wherein said molecule may be reacted to yield an intermediate in which each
4.3.5 R" is exchanged for H, which intermediate dissociates under aqueous con-
ditions to afford a molecule with a free 3'OH.

 

 
45

21/8?

Remarks regarding the group of features 1, 1.1, 1.2 and 1.3 relating to the modified nu-

cleotide molecule:

Feature 1:

Feature 1.1

Feature 1,2

Feature 1.3

0,

by tO

}.

a pa ot

“O, _.0. 0 o
Ps Ba s oP iP a “P “P. x 0
oe oor oo o co oo o

The figure at the end of this paragraph illustrates {ha structure of
exemplary modified nucieolides (as described in EP'S78, para.
[G058)). The depicted structures show the claimed sub-features as
explained beiow. Additionaily, the structures depict the three phos-
phate groups present in nucleotide building blocks for polynuclea-
tide synthesis.

The four depicted nucleotides comprise the purine bases, Adenine
and Guanine, or the pyrimidine bases, Cytosine and Thymidine.

The depicted nucleotides comprise a deoxyribose sugar,

‘he nucleotides are modified because the sugar (ribose or deoxyri-
bose) at the 3' position has attached a removable protecting group
instead of an OH group. The depicted protecting group corresponds
to a preferred example according to feature 1.3.2, third alternative,
and according to feature 4 (further explained below).

a Ns

NH NH

er’ .
ls on )
Oo:

oO

O._Ns O._-Na
3'-O-N,-dATP 3-O-NyfCTP
0 °
N
HN j y HN CH,
As af
HN” NN OF"N
OO. LO. 0 9 0, ..071 0
0" ‘oo ‘oo ‘a Cod’ ao oo Se
O._Ny On Na
3'-O-Ny-d GTP 3'-O.Ny dTTP
22157

46 Remarks regarding the group of features 1.3.1 to 1.3.5 relating to the removable blocking

group:

Feature 1.3.1:

Feature 1.3.2:

Feature 1,3.3:

Feature 1.3.4 ajb:

Feature 1.3.4.4:

Feature 1.3.4.5:

Feature 1.3.5:

The. attachment of the blocking group to the sugar is defined by a
structure -O-2.

In -O-Z, the O stems from the 3'-OH group and the Z represents the
blocking group.

There are three alternatively claimed structures of the blocking
group Z (in claim 1 as published, a comma is missing between the
first and the second alternative):

1: Z = -C(R-N(R"2
2: Z = -C(R}o-N(H)R"
3: Z = -C(R'2-Nz

R" is or is part of a removable protecting groups as described above
in paras. 39, 41, Thus, R" are substituents attached to the N-atom
of the first and second alternative of 2, only. The R" substituents are
not required for the third alternative with an azido group as de-
scribed above in para. 42,

R' are substituents attached to the C-atom of 2 that itself is cova-
lently connected to the O at the 3 position of the sugar, (R'}z is de-
fined by the twe alternative features 1.3.4.4 and b:

In alternative a, independently variable substituents fo this C-atom
of Z are defined for R' that cover the reasonably conceivable sub-
stituents.

The variable substituents listed for (R'}: in alternative b cover the
(reasonably conceivable) alkylidene groups substituted to this C-
atom,

Like feature 1.3.3, also feature 1.3.5 is only required for the first and
second alternatives of Z and does not apply to the third alternative
with an azide group.
47

48

49

50

51

52

23) 57

Dependent claim 4 adds the following additional feature:

 

4 wherein Z Is an azidomethy! group

 

 

 

The azidomethyl group -CH»-N;is a preferred embodiment of the third alternative of Z,
wherein both R' are hydrogen (para. [0058)).

The azido methyl group replaces the H of the 3'OH group. The resulting O-2 structure at
the 3' position may be alternatively represented as:

| No
SN "s or i \,

Dependent claim 6 adds the additional alternative features a or b:

 

 

 

 

 

6a wherein said base is linked to a detectable fabel via a cleavable
linker

6b wherein said base Js linked to a detectable label via a-non-cleava-
bie linker

 

The term "linker" refers here to the part of the modified nucleotide that connects the
detectable label to the base.

Dependent claim 7 limits to the alternative of feature Ga:

 

7 =6a | wherein said linker is cleavable

 

 

 

 
53

54

55

56

57

24457

Dependent claim 9 adds the additional feature:

 

9 wherein said detectable label is a fluorophore

 

 

 

 

A fluorophore Is detectable because it re-emits light when it is excited by fight.

Independent produet claim 25 of EP'578 is directed at a kit and comprises following fea-
tures:

 

25 A kit, comprising

 

25.1 (a). @ pluratity of different nucleotides

 

wherein sald plurality of different nucleotides are either as defined in any one
25.1.1 - /
of claims 6 to 10; and

 

25.2 (b) packaging materials therefor

 

 

 

 

The word “either" in feature 25.1.1 Is both superfluous and an obvious mistake without
effect on the scope of the claim.

independent method claim 12 of EP'578 comprises the follawing features:

 

42 A method of controlling in a synthesis or sequencing reaction the incorpora-
tlon of

 

42.4 a nucleotide as defined in any one of claims 6 to 10 and complementary te a
‘ second nucleotide in a target single-stranded polynucleotide, comprising

 

12.2 incorporating inte the growing complementary polynucleotide said nucleotide

 

 

 

 
58

59

60

G1

25 | 57

 

the incorporation of sald nucleotide preventing or blocking Introduction of
12,3 subsequent nucleoside or nucleatide molecules into said growing comple-
mentary potynucleatida:

 

 

 

 

Independent method claim 17 of EP'578 comprises the following features:

 

A method for determining the sequence of a target single-stranded polynu-

Mv cleotide, camprising,

 

V7.4 monitoring the sequential incorporation of complementary nucleotides

 

wherein at least ane incorporation Is of a nucleotide as defined in any one of
17.1.1 .
claims 6 to 10 and

 

whereln the identity of the nucleotide incorporated is determined by detecting

17.4.2 | she label linked to the base, and

 

17.13 the blocking group and said label are removed prior to introduction of the
“™ 4 next complementary nucleotide.

 

 

 

 

Both method claims 12 and 17 concern synthesis andjor SBS reactions using the modi-
fied nucleotides with the features according to any one of claims 6 to 10,

The method of claim 12 for controling the incorporation of a modified nucleotide com-
plementary to a second nucleotide in a target single-stranded polynucleotide corre-
sponds in principle to phase (i) of nuclectide addition|incorporation in Ilumina’s SBS
method as explained in para, 30 above.

The method of claim 417 for determining the sequence of a target sirigle-stranded poly-
nucleotide in principle comprises all three phases of (i) incorporation of a modified nu-
cleotide, (ii) imaging and (iii) cleavage as explained para. 30, 31 and 32 above,

Evidence:
— EP 578 Feature Table Exhibit ¢
G2

§3

64

65

66

67

26 | 57

EP'412
Formialities

EP'4412 is in force in Switzerland, with a term of protection expiring on December 13,
2025.

EP'412 underwent opposition proceedings and was maintained in the amended 82 ver-
sion on January 9, 2019.

Evidence:

—~ EP 1828 472 B4 Exhibit 10
— EP 1 828 412 B2 Exhibit 14
— Excerpt from weww.ewissreg.ch re EP 1828 442 Exhibit 3
Problem of EP'412

“The inventors have observed that when performing sequencing-by-synthesis using flu-
orescently labelled nucleotide analogues the brightness of the incorporated fluorophore
diminishes at each cycle of nucleotide addition. This is a particular problem when se-
quencing nucleic acid templates on arrays, and more particularly arrays comprised of
clusters of surface-bound DNA. Cycles of sequencing may stop at araund cycle 8-10 due
to foss of signal from the fluorescently labelled nucleotide analogue incorporated into
extended strand complementary to the template, making it difficult to score accurately
fhe identity of the incorporated base" (EP'412, para. [(0005)).

At the priority date of EP'412, "fit was known in the art fo add chemical antioxidants such
as ascorbic acid (vitamin C) to fluorescent imaging buffers. It has, however, never pravi-
ously been suggested ta add such antioxidants to buffers used for detectionAmaging of
fluorophores incorporated in or alfached to nucleic acid. More particularly, it has never
previously been suggested to use antioxidants such as ascorbate as additives in buffers
used for imaging of arrays during cycles of nucleic acid sequencing" (EP'412, para.
(0006).

Accordingly, the object of EP'412 was to provide a method of detecting a fluorescent
moiety incorporated In or attached to a polynucleotide molecule which allows protonged
exposure to intense illumination as is required when sequencing nucleic acid templates
on arrays, in particular arrays comprising clusters of surface-bound DNA (EP'412, para.
(GODS5}).

Invention of EP'412

The invention is based on the observation that the use of antloxidants and In particular
ascorbic acid in detection buffers prevents the loss of signal that otherwise occurs over
68

69

70

27187

successive rounds of nucieatide incorporation requiring repeated detection of a fluores:
cent moiety incorporated In a nucleic acid. “{This} allows more cycles of sequencing to
be achieved using the same sequencing templates" (EP'412, paras. [0008], (00121,
[0013)). "The abilily to accurately sequence 10 or more, and preferably 16 or more, con-
seculive nucleotides in a sequencing reaction is a significant advantage in applications
such as genome re-alignment (para. [(G030)).

In example 1 of EP'412, a sequencing protocol on a lambda F template is described (cf.
para. {0115] et seq.), SBS being used as the sequencing method. In the Incorporation
phase linearized clusters of templale DNA were incubated with modified nucleolides
comprising fluorophores and DNA polymerase under appropriate conditions. Next, in the
imaging phase, templates “were exposed to one of lwo imaging buffers: ‘non-ascorbate
buffer' (...) or ‘ascorbate scan buffer’ (,..)" comprising 50mM sodium ascorbate and
scanned in four colors followed by exposure to a reducing agent to allow the next incor-
poration and imaging cycle (paras. (0119) et seq.).

The results of the sequencing protocol are described as follows. "/n total 25 cycles of
data were collected. A clear difference between the number of clusters detacted at each
eycla could be seen. The non-ascorbate buffer resulted in a loss of signal for each clus-
ter, and a loss of tlie number of delectable clusters, such that affer seven cycles, the
sequencing process was no longer working. Using the ascorbate buffer, at least 18 cy-
cles of sequencing could be achieved" (cf. EP'412, paras. [0124] and {0125)).

Feature analysis of the claims of EP'412

independent method claim 1 of EP’412 comprises the following features:

 

‘ A method of sequencing at least two nucleotides of a template nucleic acid
comprising repeating the steps of:

 

14 (a) Incorporating one or more fluorescently labelled nucleotides inlo a strand
* of nucleic acid complementary to said template nucleic acid: and

 

1.2 (b) determining the identity of one or more of the incorporated nucieotide(s),

 

4.24 wherein the steps of determining the identity of the incorporated nucleotide(s}
“" 44s carried out In a buffer which comprises ascorbic acid, or a salt thereof.

 

 

 

 
71
72
73

74

76

76

if

78

28457

Feature 1 refers to an SBS methed for determining the sequence of at least two nuclea-
tides of a template nucleic acid target, i.e., a single-stranded polynucleotide,

Feature 1.1 corresponds to phase (i) of Incorporation of a modifiad nuclectide in the SBS
method as explained in para, 30 above,

Feature 4.2 corresponds to phase (ii) of imaging in the SBS method as explained in para.
34 above.

Feature 1.2.1 requires ascorbic acid in the buffer or a salt thereof during determination
of the identity of the newly incorporated nucleotide, e.g., during the imaging phase (ii} of
the SBS methad with exposure to Iight.

At neutral pH, ascorbic acid in a solution will dissociate to form a free ascorbate anion
(negatively charged) and a hydronium cation (positivély charged), as shown below:

H
HO,

: H
HO, FO. 0 HO. 2-00
— + HO —0~ NI
& ‘oy | HO

HO tH -

ui)

Dependent claim 2 adds the following feature:

 

2 wherein said substrate for incorporation of fluerescenily jabelled nucleotide is
a nucleoside triphosphate.

 

 

 

 

When a nucleoside comprises threes phosphate groups it is termed a nucleoside triphos-
phate as explained in para. 12 above.

Dependent claims 3 and 4 add the following features:

 

3 wherein the ascorbic acid or salt thereof is present in the buffer al a concen-
tration of at feast 10 mM.

 

 

 

 
2957

 

4 wherein the ascorbic acid or salt thereof is present in the buffer at a concen-
tration of at iaast 20 mM.

 

 

 

 

79 Dependent claims 8 and 9 add the following features:

 

8 wherein the buffer has a pH of about 5.5 to about 8.6

 

9 wherein the buffer has 4 pH of about 7,

 

 

 

 

80 The pH value of a buffer solution indicates whether it is neutral, acidic or basic. pH 7 is
defined as neutral pH. Below 7 is acidic, above 7 is basic. SBS operates well when the

buffer is in a pH range of about 5.5 to about 8.6, in particular at a neutral pH of 7 (see
EP*412, para. (0020).

81. Dependent claims 10 and 12 add the following features:

 

10 wherein the template nucleic acid is present in an array.

 

12 wherein the array Is a single molecule array.

 

 

 

 

82  Anucleic acid array is a collection of nucleic acids at discrete sites on a solid support. In

a single molecule array only one nucleic acid molecule is present in one spat In one copy
(cf. EP'412 para. 0088)}.

83 Dependent claims 13 and 14 add the following features:

 

mi wherein at least 10 nucleotides are successively incorporated and the identity
of the base present in each of the incorporated nucleotides Is determined.

 

 

 

 
84

B5

86

87

30 | 87

 

wherein at least 16 nucleotides are successively incorporated and the identity

14 of the base present in each of the incorporated nucleotides is determined,

 

 

 

 

In case of sequencing-by-synthesis, the number of at least 10 or 16 incorporated nucle-
otides corresponds to the minimal number of repeated cycles of the three phases {i)
incorporation, (i) detection and (ili) cleavage of the SBS method as explained in para.
29 ta 32 above.

independent product claim 15, directed to a kit, adds the following features:

 

15 A kit for usa in a methed according to any one of claims 1 to 14 comprising:

 

45.1 one or more fluorescently labelled nucleotides,

 

45.1.4 | wherein the fluorescent label is tinked fo the nucleotides via a cleavable linker;

 

15.2 | an enzyme capable of catalysing incorporation of said nucleotides into a nu-
claic acid strand complementary to a nucleic acid template to be sequenced;

 

15.3 | and a buffer comprising ascorbic acid or a salt thereof, or a supply of ascorbic
acid or a salt thereof

 

 

 

 

In feature 15.2, tha enzyme "capable of catalysing incorporation of said nucteatides into
a nucleic acid ..." is DNA polymerase as explained in para. 20 above.

Evidence:
— EP 442 Feature Table Exhibit 12

Defendant's infringing activities
Use of Defendant's sequencers and sequencing reagent kits in Switzerland

Defendant offers and distributes in Europe a range of BGI|MGI DNA sequencing plat-
forms such as the BGISEQ-500, MGISEQ-200, MGISEQ-2000 and MGISEQ-17, and
88

89

90

a1

34/87

they also sell to their customers appropriate BGI[MGI sequencing reagent kits, While the
kits for all these BGI|MGI sequencers rely on the same chemistry, they are specifically
adapted for use with a specific sequencer. Depending on the capacity of the sequencers,
the kits differ fram each other in particular in respect of the quantities of the Individual
reagents.

Evidence:
— Excerpt from hilps:/en.mgitech.cnfpage/gsij.htmi Exhibit 4
— Excerpt from htips://en.mgitech.cn/product/Seauencer. html Exhibit 13

It should be noted that the product designation of BGIIMGI sequencers may include the
suffix "RS", ¢.g., BGISEQ-500RS or MGISEQ-2000RS. According to the information on
MGi's website, the suffix "RS" is just a model classification for internal purposes; the
specifications of the models with and without that suffix are Identical,

Evidence:
. Excerpt from hitps//en.maitech.cn/product/detailfMGISEQ-2000.htmi Exhibit 14

As reported in a recent GenomeWeb article, MGI’s CSO, Radoje (Rade) Drmanac, re-
cently stated regarding MGI's sequencing chemistry:

“current sequencing chemistry relies on stepwise sequencing-by-synihesis
(SBS) where 3'-blocked nucleolides are labeled with cleavable fluorescent
dyes, which leave behind a molecular ‘scar’ after ihey are removed. This
chemistry is similar to that used by Illumina and others."

Evidence:

-— "MGI Prepares to Sell Sequencers in North America, Europe; Announces
Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019 Exhibit 15

An analysis of MGl's sequencing chemistry performed by an independent test laboratory
on behalf of Plaintiff reveated that this chemistry applies lllumina's proprietary SBS tech-
nology and infringes the patents in suit. We will explain this in detail below in para. 93 et
seq.

Evidence:
=. Declaration of Mary of Dothage Eurofings EAG Material Sciences of June

25, 2019 Exhibit 16
— Declaration of Dr. Floyd Romesberg of June 26, 2019 Including annexes

A-D Exhibit 17

Defendant Is selling the BG||MGI DNA sequencing machines as well as the appropriate
BGI[MGI sequencing reagent kits to customers In Switzerland. Plaintiff is aware of at
92

93

a4

95

32 | 87

least one MGISEQ-2000 sequencer that has been supplied to a customer in Switzerfand,
the Health 2030 Genome Center at Campus Biotech in Geneva.

In order to operate this sequencer, Health 2030 Genome Center at Campus Biotech in
Geneva, and potential other Swiss operators of BGI[MGI's sequencers, must source the
appropriate, infringing sequencing reagent kits from Defendant. As explained by Ms.
Jennifer Mummery in her declaration, the MGISEQ-2060 that is installed at the Health
2030 Genome Center at Campus Siotech in Geneva was operational and performing a
sequencing run when she was at the laboratory.

Evidence:
— Declaration of Jennifer Murnmery, iHumina field service technician, of June

26, 2019 Exhibit 18
= Jennifer Mummery, clo (lumina Switzerland GmbH as Witness

BG!|MG!'s sequencing nucteotides, reagent kits and methods infringe EP'578

lilumina has obtained a BGE sequencing reagent kit labelled "BGISEQ-500RS High-
throughput Sequencing Kit Model: PE100". This kit (ihe BGI Kit) contains the reagents
needed for performing SBS on a BGISEQ-500.

An analysis of the BGI|MGI Kit was performed by the independent tast laboratory Eu-
rofins EAG Materials Sciences (Eurofins). The results of the Eurofins testing are re-
ported in the declaration of Mary M. Dothage dated June 25, 2019 (Eurofins Report).
As explained in the Eurofins Report at para. 7, the BGI! Kit contained fluorescently la-
belled dNTPs and unlabeled dNTPs.

The Eurofins Report presents resulls of the following Experiments:

{a) "Click" chemistry testing undertaken to determine whether fluorescently labelled
dNTPs in the BGI Kit possess azide moieties; and

{b) Liquid chromatography[mass spectrometry analysis undertaken to establish whether
the masses of unlabelled dNTPs in the BG! Kit correspond to the masses of 3’-azidome-
thyl-dNTPs,

Evidence:
— Declaration of Mary of Dothage Eurofins EAG Material Sciences of June

25, 2019 Exhibit 16
— Declaration of Dr. Floyd Romesberg of June 25, 2079 including annexes

A-D Exhibit 17
a)

(1)

96

of

43, 87

Direct literal infringement of Independent claim 1 and dependant claim 4
Realization of feature 1 "A modified nucieotide molecule”

MGI's CSO recently stated that their "current sequencing chemistry relies on stepwise
sequencing-by-synthesis (SBS) where 3 blacked nucleotides are labeled wilh cleavable
flirorescant dyes" (cf. para. 89), i.¢., MGI's current sequencing chemistry uses modified
nuclectides.

Furthermore, the following (partly blackened | anonymized) photographs show the pack-
age of the tested BGI Kit and a number of vials contained in it. Two of the vials (one
brown and one translucent white) were labelled "dNTP mix". dNTP is the generally
known abbreviation for 6 deoxynucleoside triphosphate.

 
98

{2}
99

(3)
100

(4)

101

4457

The PE100 dNTPs Mix in the brown vial contains modified, fluorescently labelled dNTPs
as demonstrated by the click chemistry testing by Eurofins as shown below (ef. paras.
112 et seq.).

Realization of feature 4.1 "comprising a purine or pyrimidine base"

First, a nucleotide by definition comprises a purine or a pyrimidine base (cf. paras. 11,
14, 18). Furthermore, ihe letters shown on the cover of the kit package represent the two
purine bases abbreviated with G and A and the two pyrimidine bases abbreviated with
G and T present in DNA; see the enlarged photograph of the topside of the package of
the tested BGI Kit:

 

Realization of feature 1.2 "and a ribose or deoxyribose sugar moiety"

Nucleotides by definition comprise a ribose or deoxyribose sugar mojaly as explained in
para. 11, 12 and 13 above. !n particular, dNTPs comprise a deoxyribose sugar molety.

Realization of feature 1.3 “having a removable 3'-OH blocking group covalently
attached thereto" and of entire feature group 1.3 and of feature 4

The BGi Kit according to its label is designed for high throughput sequencing. Since
according to MGI’s CSO, their sequencing chemistry relies on stepwise sequencing-by-
synthesis (SBS) using 3' blocked nucleotides (cf. para. 89), their dNTPs are madified
with a removable 3'-OH blocking group to stop the reaction after every single nucleotide
that is added te a growing DNA strand. After the base of the newly incorporated nucleo-
tide is identified, the 3'-OH blocking graup can be removed so the reaction can proceed.
102

103

404

105

106

107

38 [57

The presence of an azido methyl blocking group realizes feature 1.3.1 and those alter-
natives of features of 4.3.2 and 1.3.4 which in combination correspond to feature 4:

The azide methyl blocking group is the subject matter of dependent claim 4, Le., it real-
izes feature 4 and correspondingly the following selection of alternative features accord-
ing to claim 1:

Feature 1.3.1: "such that the 3' carbon atom has attached a group of the structure
-O.2"

Feature 1.3.2: in the third allernative: “wherein Z is -C(R}z-Nz

Feature 1.3.4 in alternative a: "each R' is Independently a hydrogen atom"

Clearly, only one of the possible altematives of features 1.3.2 and 1.3.4 must be realized.
Furthermore, features 1.3.3 and 1.3.5 of claim 1 refer to R" and are therefore not required
for the {hird altemative of feature 1.3.2 (cf. para. 46).

Eurofins' tiquid chromatography|mass spectroscopy (LC|MS) analysis revealed the pres-
ence of the preferred azide methyl blocking group in the unlabeled dNTPs of the BGI Kit

Eurofins compared the masses of standard 3'-azidomethyl-dNTPs obtained from Jena
Bioscience GmbH (Jena, Germany; Jena 3-AZM-dNTPs Mix) with the masses of the
dNTPs present in the translucent white vial (labelled "PE100 dNTPs Mix") of the BGI Kit.
This vial contained a coloress solution, the appearance of which was consistent with the
chafacteristics of unlabeled dNTPs (BG! Untabelled dNTPs).

The expected masses for the free dNTP anion (based on the known atomic composition
of each free anion of each of ihe Jana 3'-AZM-dNTPs) and the masses observed in the
LCIMS analysis for both the BGi Untabelied dNTPs and the Jena 3'-AZM-dNTPs Mix are
summarized in the table below:
108

109

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LC/MS Mass Observations

(mass/char

Expected 536.2

3-AZM-dTTP | Jena 536.4
BGI 536.1

Expected 545.2

3-AZM-dATP | Jena 545.4
BGI §45,3

Expected 621.2

3-AZM-dCTP {i Jena 521.1
BGi §21.2

Expected 567.2
3-AZM-dGTP |) Jena 661.1
) BGI 564.4

 

 

 

 

 

36 | SF

The Eurofins Report therefore concludes that, for each of the four dNTPs, the expected
mass, the Jena observed mass, and the BGI observed mass are within experimental

error (+0.2 atamic mass units) of each other, and that:

"These results confirm thal the dNTPs in beth the BG] PE100 Unlabelled
ONTPs Mix and the Jena 3-AZM-dNTPs Mix have the expecied mass of the
four 3'-O-azidomethy-LdNTPs, These resulls confirm that each of tha dNTPs
inthe BGI PET00 Unlabelled dNTPs Mix has the same structural composition
as the dNTPs in the Jena 3-AZM-dNTPs Mix." (see para. 53 of the Eurofins

Report).

Evidence:

— Declaration of Mary of Dothage Eurofins EAG Material Seiences of June

25, 2019

Exhibit 16

The results of the LC/MS analysis therefore show that the BG! Unlabelled dNTPs of the
BGI Kit, which are used te perform SBS on the BGISEQ-500, directly and literally infringe

claims 1 and 4 of EP’578.
110

b)

411

112

113

114

37 [87

itis Ilumina’s understanding and position that BGI;|MGI's kits for all BGI[MGI! sequencers
rely on the identical MGI "current sequencing chemistry" (cf. para. 89 above) and that
therefore also the modified nucleotides in the sequencing kils required for operating the
MGISEQ-2000, such as the one in Geneva, directly and literally infringe claims 4 and 4
of EP'S78.

Direct literal infringement of independent claim 1 and dependent claims 6, 7, 9

The click chemistry testing shows that the following features are realized of in the labelled
dNTPs of the BGI Kit:

Feature 1,3.2: third alternative "wherein Z is -C(R')2-Ns; ie., the presence of an
azide group;

Feature Ga = 7: “wherein said base is linked to a detectable label via a cleaveable
linker": and

Feature 9: "wherein said detectable label is a fluorophore”.

As explained in the Eurofins Report, an analysis of tha dNTPs in a brown vial labelled
"PE100 dNTPs Mix" containing 1.9 milliliters of a blue colored solution, the appearance
of which was consistent with the characteristics of fluorescently-labelled dNTPs (BGI
Labelled dNTPs), confirmed that it contained modified nucleotide triphosphates pos-
sessing an azidé containing functional group. The results therefore indicate (hat the in-
dividual building blocks used in BGI|MGi's sequencing reagent kits are 3'-azido-modified
nucleotide triphosphates,

Evidence:

— Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
25, 2019 Exhibit 16

in conducting the “click” chemistry testing, the BGI Labelled dNTPs of the BGI Kit were
analyzed in comparison to labelled dNTPs from Illumina's kit (MiSeq Reagent Kit v3),
which were known to possess a 3'- azidomethyl protecting group.

The analysis investigated the presence of an azido moiety {i.e., an azide) in the dNTPs
using azide-alkyne "click" chemistry. This “click” reaction refers to the highly specific
copper(]) catalyzed reaction between an azide group and an alkyne group to yield a
covalently linked triazole product as shown in the figure below:
15

116

ag [67

alkyne

 

Ode Sikes

 

azidomethy!

   

enter

Fig. 6 reproduced from the Romesberg Declaration

In the "click" reaction, a dye-labefled 3'-azido modified dNTP (depicted is the preferred
3-azidomethy!-dTTP) reacts, in the presence of copper(!), with an alkyne group linked to
an agarose bead to attach the dNTP to the bead via formation of a triazole product.

When the reaction is performed, the dNTPs to be tested are present in solution, whereas
ihe alkyne is linked to a solid support {l.¢e., agarose beads, also referred to as alkyne-
agarose beads). Based upon this reaction, if the dNTPs being analyzed contain an azido
group, they will become covalently linked to the alkyne group that itself is linked to an
agarose bead (grey circle) in the presence of copper(!). As both BGI Labelted dNTPs
and the IHumina dNTPs contain a fluorescent dye (appearing as blue in color}, it wil be
possible to observe the binding of the azido-containing dNTPs to the alkyne-agarose
beads visually by monitoring the presence of the fluorescent dye bound te the beads.
The uitimata product of this reaction is therefore an agarose bead linked via a triazole
group te the fluorescent dNTPs, which is observed by the previously colorless agarose
beads taking on the color of the fluorescent dNTPs.
117

113

418

38[ 87

Fluorescent dNTPs linked to the agarose beads (through the triazole) may subsequently
be treated with hydrazine to release the fluorescent dNTPs, Located between the triazole
group and the agarose beads is a chemically reactive Dde group that, when reacted with
hydrazine, breaks the linkage between the triazole group and the agarose beads. When
this linkage breaks, the fluorescent dNTP is liberated from the agarose bead and the
color returns to solution and the beads again become colorless as illustrated in the figure
below:

 

4, triazole
lead .

. Dee linker
Hydrazine

  

 

 

y Miazole
Fig. 7 reproduced from the Romesberg Declaration

On hydrazine cleavage of the Dde linker, a dye-labelled 3'-triazole-macified dNTP is lib-
erated from the bead and released back into solution.

According to the Eurofins Report, the following protocol was followed for the "click" cham-
istry testing: In brief, the BGI Labelled dNTPs and the Illumina dNTPs were incubated
with the alkyne-agarose beads and other reagents for approximately 16 hours. Negative
control experiments were also performed wilhout the copper catalyst present in the sam-
ples (which prevents the “click” reaction from proceeding). After incubation of the sam-
ples, six wash steps were performed (to remove non-specifically bound dNTPs from the
40 {57

beads). The beads were evaluated and the wash filtrates were set aside and analysed
{Eurofins Report, paras. 14-21). Next, all washed bead samples were treated with hy-
drazine. The hydrazine filtrate was collected, and both the beads and hydrazine filtrate
were eVaiuated (Eurofins Report, para. 31).

Evidence:
— Declatation of Mary of Dothage Eurofins EAG Material Sciences of June
25, 2019 Exhibit 16
120 The Eurofins Report presents the following results of the "click" reaction experiments:

121 Negative control reaction with BG| Labelled dNTPs:

— The beads ramained colorless after the “click" reaction without copper and subse-
quent washes,

 

Figure 2 reproduced from Eurofins Report

— The beads remained colorless after hydrazine cleavage.

 

Figuie 7 reproduced from Eurofins Report
41157

122 Click chemistry with BGI Labelled dNTPs:

— The beads took on the blue color of the BGI Labelled dNTPs after the "click" reac-
tion and subsequent washes.

 

Figure 1 reproduced from Eurofins Report

— ‘The beads had a colorless appearance alter hydrazine cleavage:

 

Figure 5 reproduced from Eurofins Report
123 Click chemistry with IHumina dNTPs

~~ The beads took on the blue color of the Hlumina dNTPs after the "click" reaction
and subsequent washes.

 

Figure 3 reproduced from Eurofins Report.
124

126

126

42) 57

-— The beads had a colorless appearance after hydrazine cleavage.

 

Figure 9 reproduced from Eurofins Report

To conclude, the results of the "click" chemistry tests show that ihe BGE Labelled dNTPs
of the BGI Kit which are used to perform SBS on the BGI|MG] sequencers comprise an
azide group and a fluorescent label. Thus, they realize feature 1.3.2 in the third alterna-
tive “wherein Z is -C(R'}-Ns" and feature 9 “wherein said detectable label is a fluore-
phore”,

Feature 6a=7 “wherein said base is linked to 4 detectable label via a cleavable linker" Is
fulfilled as well. This also follows from MGIl's CSO's recent statement that thelr current
sequencing chemistry relies on stepwise sequencing-by-synthesis (SBS) where 3-
blocked nucleotides are labeled with "cleavable fluorescent dyes", which leave behind a
molecular "scar" affer.hey are removed, and that their currant SBS sequencing chemis-
try is similar to fllumina’s (cf. para, 89 above),

Therefore, the fluorescent detectable label must be attached with a cleavable IInker, Fur-
thermore, it is attached to the base, similar to |Humina's modified dNTPs whose label ts
attached via a cleavable linker to the base as depicted below:

   

Floas

Lea ae rho
my” : i
Ay?

Seana

Fig. 5 reproduced from the Romesberg Declaration
127

128

(1)

129

(2}

130

134

d)

132

aa | 57

Accordingly, features 6a and 7 are realized as well.

For all these reasons, Defendant's modified nucleoildes in the sequencing kits required
for operating BGIIMGI sequencers directly and [erally infringe claims 6, 7 and 9 which
are dépendent on claim 1.

Direct literal Infringement of independent claim 25

Realization of features 25, 25.1 and 25,2 "A kit, comprising (a) a plurality of differ-
ent nucteotides and (b) packaging materials therefor"

As mentioned above, the nucleotides (NTPs) tested by Eurofins were packaged in a
"Sequencing Kit". As demonstrated above, the vial marked “PE100 dNTPs mix" com-
prised a plurality of nucleatides comprising the four purine and pyrimidine bases A, G, C
and T.

Realization of feature 26.1.4 “wherein said plurality of different nucleotides are ef-
ther as defined in any one of claims 6 to 10"

As shown. in paras. 120 and 128 above, the nucleotides realize the features of claim 6.
Thus, feature 25.1.1 Is realized at least in the alternative of claim 6.

To conclude, the BGI Kit as well as any MGI sequencing kits for use with BGHMGI se-
quancers realize all features of the kit according to claim 25. Thus, claim 26 Is directly
and literally infringed.

Contributory literal infringement of independent method claims 42 and 17

Defendant distributes BGIIMG] sequencers and sequencing kits for use with BGI|MGI
sequencers in Switzerland. The sequencers and the sequencing kits are highly special-
ized products that are not useful for any other purpose than for sequencing as taught by
claims 12 and 47 of EP'578. Defendant's Swiss customers, such as, for example, Health
2030 Genome Center at Campus Biotech in Geneva, who use these sequencers and
kits as intended, directly infringe EP'S78's method claims 12 and 17 — this will be ex-
plained tn the following. Because the sequencers and kits cannot be used for any other
purposes and Defendant promotes their Use as claimed by EF'578, Defendant commits
indirect, contributory infringements in accordance with article G6(d} PA by offering and
selling the sequencers and kits in Switzerland.
(1)
{a}

133

134

(b)

135

136

{c)

137

(d)

138

139

Contributory literal infringement of Independent method claim 12

Realization of feature 12""A method of controlling the incorporation of a nucleotide
[according to feature 12.1] in a synthesis or seqiencing reaction"

As presented above, BGI|MGI's current sequencing chemistry relies on stepwise se-
querncing-by-synthesis (SBS) with 3'-blocked nucleotides labeled with cleavable fluores-
cent dyes,

Clearly, BGI[MGI's stepwise SBS method requires the controlling of nucleotide incorpo-
ration.

Realization of feature 42.1 “[nusteotide] as defined In anyone of clalins 6 to 10 and
camplementary to a second nucleotide in a target single-stranded polynucleotide”

As presented above in the context of claim 25, BGI|MGI’s sequencing kits comprise nu-
Cleafides realizing the features of claim 6.

Furthermore, complementarity of an incorporated nucleotide to a second nucleotide ina
target single-stranded polynucleotide in an SBS reaction results from the availability of
nucleotides required for base pairing comprising the bases A, G, C and T (ef. para. 17).
These four bases are available in BGI[MGI's sequencing kits (cf. para, 99).

Realization of feature 12.2 “incorporating into the growing complementary poly-
nucleotide said riucleotide"

Clearly, feature 12.2 has to be realized in a method to control incorperation of a nucieo-
lide according to features 42 and 12.1 and therefore feature 12.2 is realized for the same
reasons (cf, paras 133 et seq. ahd 135 et seq, above).

Realization of feature 12.3 “the incorporation of said nucleotide preventing or
blocking introduction of subsequent nucleoside or nucleotide molecules into said
growing complementary polynucleotide"

Referring again to para. 89, BGI|MGI's current sequencing chemisiry relies on stepwisa
sequencing-by-synthesis (SBS) with 3'-blocked nucleotides labeled with cleavable fluo-
rescent dyes.

Clearly, the use of 3’-blacked nucleotides in BGIIMGI's stepwise SBS method prevents
or blocks introduction of subsequent nucleoside or nucleotide molecules,
(2)
(a)

140

(b}

141

(s)

142

143

@)

144

145

454 87

Contributory literal infringement of Independent method claim 17

Realization of feature 17 "A method for determining the sequence of a target sin-
gle-stranded polynucteotide" and of feature t7.1 "monitoring the sequential incor-
poration of complementary nucleotides"

These features are obviously realized by a SBS method; ¢.f. explanations above in the
sections concerning the construction of claims 12 and 17 (paras. 57 to 61).

Realization of feature 17.1.1 “wherein at least one incorporation |s of 4 nucleotide
as defined in any one of claims 6 ta 10”

As presented above in the context of claim 25, BGHMGi!'s sequencing kits comprise nu-
cleotides realizing the features of claim 6.

Realization of features 17.1.2 “wherein the identity of the nucleotide incorporated
is determined by detecting the label linked to the base" and 17.1.3 "the blocking

group and said label are removed prior to Introduction of the next complementary
nucleotide"

These features correspond to phase &) and phase (iii) of the SBS method as explained
above regarding the construction of claims 12 and 17 and are thus obviously realized.

By distributing BGI[MGI sequencing kits as described above in Switzerland, Defendant
commits contributory fiteral infringement of Independent method claims 12 and 17.

infringement confirmed by Romesberg Declaration

The above findings of infringement are supported by Dr, Floyd Romesberg whom fllu-
mina has retained as an independent expert to opine on whether, based on the available
avidence, the BGI Kit obtained and analysed by Eurofins includes nucleotides compris-
ing a 3'-azide group or in particular an azido methyl! group and therefor falls within the
scope of EP'578.

Evidence:
— Declaration of Or. Flayd Romesberg of June 25, 2019 including annexes
A-D Exhibit 17

Dr. Romeshberg also addresses whether the 3'-blocked terminator chemistry of the BGI
Labelled dNTPs and BGI Unlabelled dNTPs of the BGI Kit is fikely to be representative
of the sequencing chemistry used to perform SBS on BG's other sequencing platforms
such as the MGISEQ-2000. Dr, Romesberg's declaration includes appendixes A-D.
146

147

148

149

40467

With regard to the BGI Labelled dNTPs, which were analysed using "click" chemistry,
Dr. Romesberg concludes ihe following:

—  inpara, 61: "Figures 1-4 of the Eurofins Report show that the BGI Labelled dNTPs
Mix samples and the Illumina dNTPs Mix samples behaved identically in the "click"
chemistry tests. The stable binding of dye-labelled dNTPs to the beads for the BG!
Labelled dNTPs Mix samples and the Illumina dNTPs Mix samples, which was
absent for the negalive control samples, confirms that dye-labelled dNTPs were
bound to the beads via a click reaction between the alkyne-containing beads and
an azido group of the dye-labelled dNTPs. The binding of dye label to the beads
confirms the presence of fluorescentlytabelled dNTPs containing an azide group
in beth the BGI Labelled dNTPs Mix and Hlumina dNTPs Mix."

-—- in para, 66: "The selective release of dye from the alkyne-agarosa beads of the
8G! Labelled dNTPs Mix Samples and the Illumina dNTPs Mix samples by hydra-
zine treatment confirms that the dye-labelled compounds were linked to the beads
because they possess an azido group and not via non-specific binding. These
results confirm the presence of fluorescently-labelled dNTPs possessing an azido
group in both the BGI Labelled dNTPs Mix and the Illumina dNTPs Mix."

With regard to the Unlabelled dNTPs, which were analysed by LC[MS, Dr, Romesberg
states in para. 74: “These resuits in Table 2 [of the Eurofins Report] confirm that the
dNTPs In both the BG Unlabetlled dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the
expected mass of the four 3'-O-azidomethyHINTPs."

in para. 75, Dr. Romesberg continues: "LC{MS is an extremely powerful technique which
permits the resolution and identification of molecules in a highly discriminatory manner.
In my opinion, these results confirm that each of the dNTPs in fhe BGI Unlabelled dNTPs
Mix has the same structural composition as the dNTPs in the Jena 3-AZM-dNTPs Mix.
This strongly suggests that the BG! Unlabelled dNTPs and the corresponding Jena-AZM-
dNTPs have the exact same number and type of atoms. Givan the limited number of
ways that atoms can be connected, and the statement in the GenomeWeb article that
BGi's SBS uses 3'-O-modified dNTPs (see paragraphs 19(d) and 21), this further fortifies
my opinion that the BGI Unlabelled dNTPs are 3'-azidomethy! dNTPs."

in summary, Dr, Romesberg concludes in para. 78; "With this understanding, and in view
of the "click" chemistry tests reported in the Eurofins Report, it is my opinion that the
dNTPs of the BG! Labelled dNTPs mix have the same 3'-O-azidomethyl modificatian as
the BGI Unlabelled dNTPs. Therefore, itis my opinion that the labelled nucleotides used
in the BGISEQ-500 platform for SBS also are nucleotide triphosphate molecules com-
prising a purine or pyrimidine base and a deoxyribose sugar moiety having an azidome-
thyl group attached in the 3' position (1.6. a -OCH,Ns group}, thereby possessing the
features of claims 1 and 4 of EP 578 as set out in paragraph 37 and 38 above. This
method of SBS, which uses a removabie 3'-O-azidamethyl blocking group as a reversible
terminator Is described at paragraphs 25-29 and 30 above."
150

(1)
(a)

152

47157

In para. 79, Dr, Romesberg concludes: "While | understand that the BGI Kit contains the
reagents needed for performing DNA sequencing on the BGISEQ-500, my expectation
is that lhe same 3-biocked terminator chemistry would be used across BGI's other DNA
sequencing plaiforms. This expectation is consistent with the GenomeWeb ‘article to
which | réfer at paragraph 19(d) above, which suggests that the same sequencing chem-
istry (which is referred to as the "current sequencing chemistry") is used on at least the
MGISEQ-200, the MGISEQ-2060 and the MGISEQ-T/. My analysis and conclusions
summarised in paragraphs 72-74 above therefore also apply to labelled and unlabelled
dNTPs that are provided in kits, other than the BGI Kit, that are used to perform BGi's
cPas-based sequencing method (using 3’-blocked dNTPs with cleavable fluorescent
dyes) on BGI's other sequencing platforms.”

BGIUMGI's sequencing reagent kits and methods infringe EP'412
Contributory literal infringement of the method claims of EP'412

For the reasons explained below, using the BGI[MGI sequencing kits on BGI|MGi se-
quencers such as the MGISEQ-2000 installed in Geneva infringes the meihed claims of
EP'412. For the reasons discussed above in para. 132, supplying these kits for that use
+ other, non-infringing uses da not exist — In Switzerland qualifies as contributory in-
fringement in the sense of article 66(d) PA.

Contributory literal infringement of Independent method ctaim 1

Realization of features 1, 1.1 and 1.2 "A method of sequencing at least two nucle-
otides of a template nucleic acid comprising repeating the steps of (a) Incorporat-
ing one or more fluorescently labelled nucleotides into a strand of nucleic acid
complementary to said template nucleic acid; and (b) determining the identity of
one or more of the incorporated nucleotide(s}"

According to MGI's CSO's statement reported in the GenomeWeb article referred to in
para. $9 above, MGI's sequencing chemistry relies on stepwise SBS similar to Illumina's.
Features 1, 1.1 and 1.2 define phases (/) and {il) of illumina’s SBS method (c.f. paras.
30 and 31).

Evidence:

~~ "MGI Prepares to Sell Sequencers in North America, Europe; Announces
Proprietary Sequencing Chemistry”, GenomeWeb, March 4, 2019 Exhibit 15
163

164

465

156

157

158

(b)

169

48 | 67

Further evidence follows from an article by Fehimann in combination with the MGISEQ-
2000 product brochure.

Evidence:
— Fehimann ét al, c-Pas-based sequencing on the BGISEQ-500 to explore

smail non-coding RNAs, Clinical Epigenetics (2016) 8: 123 (Fehlmann

2016) Exhibit 19
— MGISEQ-2000 product brochure Exhibit 20

The title page of the product brochure refers fo MGISEQ-2000 as a "Genetic Sequencer"
with "Versaillity to satisfy multiple needs". On p. 2, the Brochure lists the "MGISEQ-2000
Core Technologies" and refers In paint 3 to MGI's “Optimized Combinatorial Probe An-
chor Synthesis (cPAS) system".

Fehlmann 2016 is an article authored by scientists from BG!-Shenzeii and the BGI com-
pany, Complete Genomics, Inc., that reports the testing of a BGISEQ-500 sequencing
platform, The article states on p. 2, col.1, para. 2 that "the BGISEG-500 uses the new
combinatorial probe anchor synthesis (cPAS) system that combines DNA nanobail
nanoarrays and stepwise sequencing using polymerase”.

Thus, the MGISEQ-2000 according to the product brochure uses as its core sequencing
technology the cPAS system including stepwise sequencing as described for the
BGISEQ-500 by Fehimann 2016.

This provides further support that when operating the BGISEQ-500 and the MGISEQ-
2000, the SBS sequencing methed is used.

Accordingly, features 1, 1.1 and 1.2 of independent method claim 7 are realized.

Realization of feature 1.2.1 "wherein the steps of determining the identity of the
incorporated nucteotide(s) is carried out In a buffer which comprises ascorbic
acid, or a salt thereof"

As mentioned in para. 93 above, Illumina has obtained a BGI Kit labelled "BGISEQ-
500RS High-throughput Sequencing Kit Model: PE100" containing the reagents needed
for performing SBS on a BGISEG-500. According to the Eurofins Report para. 54, the
Eurofins test laboratory also found ascorbic acid present in one of the solutions in the
BGI Kit, cf. the container identified by a red arrow in the figure below. This tested solution
is referred to as "the BGI Sample” in the Eurofins Report and below.
160

161

462

49157

 

Eurofins conducted the following experiments:

(a) "Test strip analysis" as a sermi-quantitative assay for the presence of ascorbic acid in
the BGI Sampte,

(b) Liquid chromatography|mass spectrometry analysis underiaken to establish the pres-
ence of ascorbate in the BG| Sample, and

{c) pH determination of the BG] Sample.

Evidence:
— Declaration of Mary of Dothage Eurofins EAG Material Sclences of June

25, 2079 Exnibit 16
= Declaration of Or. Floyd Romesberg of June 25, 2019 including annexes

A-D Exhibit 17

in the test strip analysis, lhe BG] Sample was compared to several solutions with a
known concentration of ascorbic acid, namely 0 ppm ascorbic acid ("Tris Buffer Blank",
75 ppm ascorbic acid ("75ppm Ascorbic Acid Standard") and 500 ppm ascorbic acid
(’S00ppm Ascorbic Acid Standard”), as well as to the Illurnina: Scan Mix which comprises
ascorble acid.

Ascorbic acid, when in solution, is present as both the uncharged form, ascorbic acid,
and the charged form, the ascorbate anion (cf. para 75}. Therefore, ihe term “ascorbic
acid" refers here to both the uncharged ascorbic acid form and the charged ascorbate
anion.
163 For each sample, a test strip was dipped into the solution ta completely wat the color
indicating portion of the strip, The wet test strip was then visually inspected and cam-
pared to the color scale provided by the manufacturer.

164 Below, the test strip results are presented next to the color scale provided by the manu-
facturer of the test strip. The extent of color reaction from yellow to green-blue corre-
sponds to the approximate concentration of ascorbic acid present in the solution tested,

 

Evidence:
— Declaration of Mary of Dothage Eurofins EAG Material Sciences of June

165

166

16?

26, 2019 Exhibit 16

The results regarding the Tris Buffer Blank, the 7S5ppm Ascorbic Acid Standard and
the 500ppm Ascorbie Acid Standard showed the expected color by reference fo the
color scale provided by the manufacturer.

Further, the test strip analysis showed that both the i!tumina Scan Mix and the BGI
Sample contained ascorbic acid at a concantration greater {han that of the 500ppm
Ascorbic Acid Standard. The resulting color in comparison to the manufacturer's scale
indicates their concentration likely to be In the order of 1000 ppm ascorbic acid or
greater.

Additionally, the concentration of ascorbic acid in the BGI Sample appears similar to
the Illumina Scan Mix which fs known to have a concentration of at laast 20mM ascor-
bate or at laast about 4000ppM ascorbate.
St [a7

168 The Tris Buffer Blank, the Ascorbic Acid Standard prepared at concentrations of
SOppm, 75ppm and 700ppm, the illumina Scan Mix and the BG! Sample of the MGI
kit were also tested for the presence of ascorbic acid using LC|MS.

169 The expected mass for the free ascorbate anion and the masses observed in the
LC|MS for the 50ppm Ascorbic Acid Standard, 75ppm Ascorbic Acid Standard,
100ppm Ascorbic Acid Standard, the tllumina Scan Mix and the BGI Sample are sum-
marized in the table below (Table 3 of the Eurofina Repart). Since tha Tris Buffer Blank
did not contain ascorbic acid, no ascorbic acid mass peak was observed.

LCO|MS Mass Observations

Expected

Tris Buffer Blank

5O0ppm Ascorbic Acid Standard
75ppm Ascorbic Acid Standard
{O00ppm Ascorbic Acid Standard

lumina Sean Mix

BG! Sample

 

170 The Eurofins Report at para. 81 accordingly concludes “that the mass observed for each
of the 50ppm Ascorbie Acid Standard, 75ppm Ascorbic Acid Standard, 10Gppm Ascorbic
Acid Standard, the Itlumina Scan Mix, and the BG] Sample reported in Table 3 are wilhin
experimental error (40.2 atornic mass units) of each other and the expected mass for the
ascorbate free anion."
171

(2)
(a)

1f2

173

(3)
(a)

174

175

52, G7

Evidence:

— Declaration of Mary of Dothage Eurofins EAG Material Sclences of June
25, 2019 Exhibit 16

These results confirm that the BGI Sample contains ascorbic acid or a salt thereof. Con-
sequently, also feature 1,2 fs realized and independent method claim 1 of EP'412 is in-
directly and literally infringed.

Contributory literal infringement of dependent method clalm 2

Realization of feature 2 "wherein said substrate for incorporation of fluorescently
labelled nucleotide is a nucleoside triphosphate"

The tested labeled nucleotides regarding infringement of EP'576 were drawn from the
vial in the BGI Kit marked with dNTPs mix, i.e. nucleotide triphosphates mix. Further-
more, MGI's CSO recently stated that their 3'-biocked nucleotides are labeled with cleav-
able fluorescent dyes,

Evidence:

— "MGI Prepares to Sell Sequencers in North Atnerica, Europe; Announces
Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019 Exhibit 16

Thus, feature 2 is realized and dependent method claim 2 is indirectly and literally in-
fringed, too.

Contributory lJteral infringement of dependent method claims 3 and 4

Realization of feature 3 “wherein the ascorbic acid or salt thereof is present in the
buffer at a concentration of at least 10 mi" and of feature 4"... at a concentration
of at least 20 mM"

A concentration greater than 1000 ppm ascorbic acid in the BGI Sample was measured
in the test strip analysis according to the Eurofins Report, para. 149 to 155. This corre-
sponds te a concentration greater than approx. 6 mM ascorbic acid. The semi-quantita-
tive results of the test strip analysis further show the concentrations of ascorbic acid in
the BGI Sample and in tllurnina’s scan mix appear to be very similar. The concentration
of ascorbic acid in illumina's scan mix is known to be at ieast 20m ascorbate,

Evidence:

— Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
25, 2019 Exhibit 16

Accordingly, quantitative analysis of ascorbic acid in the BGI Sampie is likely to amount
to a level above 20 mM such that features 3 and 4 are realized, and dependent claims 3
and 4 infringed indirectly and Hterally, too.
(4)
(a)

176

177
(5)
(a)

178

179

180

(8)
(a)

181

53 | 87

Contributory literal infringement of dependent method claims 8 and 9

Realization of feature 8 “wherein the buffer has a pH of about 5.5 to about 8.6" and
of Feature 9"... has a pH of about 7"

According to the Eurofins report, para. 54, the pH of the BGi Sample is 6.9. This is a pH
value of about 7 and a within the range of about 5.5 to about 9.6.

Evidence:
+ Declaration of Mary of Dothage Eurofins EAG Material Sciences ofJune
26, 2019 Exhibit 16

Thus, claims 8 and 9 are infringed indirectly and literally.
Contributory literal infringement of dependent method claims 10 and 12

Realization of feature 10 "wherein the template nucleic acid is present in an array"
and of feature 12 "wherein the array is a single molecule array”

On p. 2 of the product brochure regarding the MGISEQ-2000 referred to in paras. 153,
154 above, the brochure lists under "MGISEQ-2000 Core technologles" in point 2 “Pat:
temed Array”. DNBs [DNA nanobalis] and arrayed spots are engineered to enhance al-
tachment of a single DNB to a spot thus preventing cross-talk of signal between DNBs".

Fehlmann 2016 explains on p. 2 (see bottam of col. 1 bridging into col. 2) how the DNBs
are generated fram purified cDNA fragments of 2 cONA library. After making single
strand DNA circles, each of them was amplified by rolling circle amplification to produce
DNs containing a single nucleic acid molecule. Thus, each nancball represents a single
DNA molecule having many copies of a unique cDNA fragment linked together.

in summary, according to a MGISEQ-2000 core technology, ONA fragments ate ampli-
fied as nanoballs (which contain a single DNA molecule} that are spotted individually
onto arrays, thereby realizing features 10 and 12. Gonsequenily, dependent claims 10
and 12 are also indirectly and literally infringed by the operation of the MGISEQ-2000,

Contributory literal infringement of dependent method claims 13 and 14

Realization of feature 13 “wherein at least 10 nucleotides are successively Incor-
porated and the Identity of the base present in each of the incorporated nucteo-
tides is determined" and of feature 14 "wherein at least 16 nucleotides are succes-
sively incorporated ..."

The product brochure referred te in paras. 153, 154 above, on p. 5 regarding the
"MGISEQ-2000 specifications" according to table 1 “Flow Gell Parameters", in the third
and fourth column specifies read length of 50, 100, 150 and 300 nucleotides.
182

b)

(4)

183

184

185

186

(2)

187

188

189

54 57

Consequently, the MGISEQ-2000 specifies read lengths above 10 and 16 nucleotides.
Operation of the MGISEQ-2000 accordingly realizes features 13 and 14 and therefore
indirectly and literally infringes dependent claims 13 and 14.

Direct literal infringement of independent claim 15 directed to a kit

Realization of features 15 "A kit for use in a method according to any one of claims
1 to 14 comprising” and 15.1 “one or more fluorescently labelled nucleotides" and
15.1.1 “wherein the fluorescent label is linked to the nucleotides via a cleavable
linker"

As shown above regarding infringement of the product claims of EP'578, the BGI Kit
comprises reagents for SBS (cf. e.g. paras, 96 to 104). Therefore, the BGI Kit is suitable
for a method of sequencing at least two nucleotides of a template nucleic acid.

As presented above in paras. 122 to 128, the kit comprises one or more fluorescently
labelled nucleotides.

According to statements of MGI's GSO reported in the GanomeVeb article, MGI's cur-
rent sequencing chemistry relies on stepwise SBS and comprises 3'-blocked nucleotides
that are labeled with cleavable fluorescent dyes that leave behind a molecular scar (cf.
para. 89 above),

Evidence:

— "MGI Prepares to Sell Sequencers in North America, Europe; Announces
Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019 Exhibit 15

Thus, the BGI Kit realizes features 15, 15.1 and 15.4.1.
Realization of feature 15.2 “an enzyme capable of catalysing incorporation of said

nucleotides Info a nucleic acid strand complementary to a nucleic acid template
to be sequenced"

Such incorporation of complementary nucleotides into a nucteic acid strand by DNA pot
ymerase corresponds to the first phase of the SBS method as oullined in para. 30 above.

Furthermore, the Fehlmann 2016 article, p.2, col. 2, para. 2 confirms that in the study
they applied “the new combinatorial probe anchor synthesis (cPAS) system that com-
bines DNA nanobaill nanoarrays with stepwise sequencing using polymerase”.

Thus, the BGI Kit realizes also feature 15.2.
(3)

190

191

€)

192

193

194

195

196

Realization of feature 16.3 "and a buffer comprising ascorbic acid or a salt thereof,
or a supply of ascorbic acid or a salt thereof"

As demonstrated above in paras, 159 to 171, the Eurofins Report demonstrates the pres-
ence of ascorbic acid in the BGI Sample in the BGI Kit,

in conclusion, the BGI Kit for use with BGIMGI sequencers fulfils all of the features of
claim 15, thereby directly and literally infringing independant claim 15 of EP’412.

infringement confirmed by Romesberg Declaration

The above findings of infringement are also supported by the Romesberg Declaration.

Evidence:
—~ Declaration of Br, Floyd Romesberg of June 25, 2019 includirig annexes
A-D , Exhibit 17

In paras. 87 at. seq., Dr. Romasberg provides a sunimary on-the presence of ascorbic
acid In the BGI Sample, He considers the tests described in the Eurofins Report to de-
finitively confirm that the BG! Sample contains ascorbic acid,

Dr. Romesberg states In para 88: “It is my opinion that these resutts indicate that BGI's
sequencing-by-synthesis method performed on the BGISEQ-500 platform performs all
of the steps reciled in claim + of EP 412. As discussed in paragraphs 19-21, the BGISEQ-
500 performs sequencing-by-synthesis by repeating cycles of incorporating fluorescently
labelled nucleotides complementary to a template nucleic acid and detecting the fluores-
cent label. Thus, sequencing performed on the BGISEQ-500 includes: (i} "sequencing at
least two nucleotides of a template nucleic acid;” (i) "Incorporating one or more fluores-
cently labelled nucleotides into a strand of a nucleic acid complementary to sald tem-
plate;* and (li) "determining the identify of one or more nucleotides of the Incorporated
nucleotide(s)."™

Dr. Ramesberg continues In para 89: “The BGI Sample contains ascorbic acid or salt
thereof at a concentration on a similar order, or even identical to the concentration of
ascorbic acid in the Humina Scan Mix, which Is used in the Illumina SBS methed as part
of practicing the method of claim 1 of EP. 412. It is my opinion that the @GI Sample is
very likely used in the same way and includes all of the features of step (b) of claim 4 of
EP 412,"

Dr, Romesberg further adds in para. 91: "I note that U.S. Patent Application Publication
No, 2017|0240961 Ai (US 961 Aj) further supports my opinion that he BGISEQ-500
platform performs DNA sequencing using a buffer containing ascorbic acid or a sait
thereof, US 961 A1 is assigned to Complete Genomics and the first inventor is Radoje
Drmanac. As 1 explained above, | am informed that Compete Genomics is part of the
BGI Group. | am also informed that Radoje Drmanac is the Chief Science Officer for BGI.
197

198

199

200

201

80 | 57

Example 2 of US 961 Ai describes a sequencing-by-synthesis process that Involves
flowing a "read buffer" containing ascorbic acid before determining the identity of incor-
porated nucleotides. US 961 A1 further supports that the BGI Sample, which contains
ascorbic acid or salt thereof, is used in the manner claimed in EP 412.”

Evidence:
— U.S. Patent Application Publication No, 2017}0240961 At Exhibit 24

Dr. Romesberg concludes in paras. 92 and 93: "While | understand that the BGI Kit con-
tains the reagents needed for performing DNA sequencing on the BGISEQ-500, my ex-
pectation is that a similar buffer containing ascorbic acid or salt thereof is also used for
DNA sequencing on BGI's other DNA sequencing platforms. As! discussed in paragraph
79 above, my expectation is that that same 3'-blocked terminator chemistry that is used
for performing DNA sequencing on the BGISEQ-500, would be used across BGI's other
DNA sequencing platforms. BGI's instruments are all reported fo use kits that provide a
similar number of sequencing cycles as can be achieved using an {lumina kit on an
lamina sequencing platform, and therefore my expectation is that all BGI's kits also
include a similar buffer thus allowing the advantages described in EP 412 fo be
achieved.”

Plaintiff's prayers for relief
Prayers for relief no. 1-7 {injunctive relief)

As patent infringement is established, Plaintiff has a right to injunctive relief according to
article 75(1) in conjunction with article 72 and arlicle 66(a) PA.

Prayer for relief 1 addresses the infringement of claim 7 in the third alternative of EP’578.
Prayer for relief 2 addresses the infringement of claim 4, and prayer for relief 3 the in-
fringement of claims 6, 7 and 9, These prayers for relief which address infringement of
product claims also cover the contributory infringement of EP'S78's method claims.

Prayer for relief 4 addresses ihe contributory infringement of claim 1 of EP'412, prayer
for relief 5 the contributory infringement of claim 2 of EP'412, prayer for relief 6 the con-
tributory infringement of claims 3 and 4. Prayer for relief 7 relates to the infringement of
product claim 15 of EP‘412.

Prayer for relief no. 8 (accounting)

Under article 85(1) of the CCP, it is permissible to bring an action for an unspecified
claim if itis impossible for the plaintiff to quantify its claim at the outset of the proceedings.
Article 85(2) CCP provides that, in an action in stages, the claim is to be quantified as
soon as the plaintiff is in a position to do so after the provision of information by the
defendant. With prayer for relief 8, Plaintiff files such a staged action and reserves the
202

203

Lo
y

57 | 57

right to quantify the reparations to be made by the Defendant after they have rendered
account.

Procedural motions

In line with the practice of this court, Plaintiff requests the court to restrict the proceedings
for the time being to the questions of infringement, provision of information and rendering
of accounts, i.¢., to prayers for relief 1-8, until a legally binding partial judgment has been
delivered on these claims, and to suspend the proceedings with regard to the substanti-
ation and quantification of the financial claims, i.e., prayer for relief 9, during this time.

Costs and Indemnification
It follows from the foregoing that the Defendant must be ordered to pay the costs of the

proceedings and must be ordered to compensate Plaintiff for legal and patent attorney
representation.

ke * oe ok

Respectfully, ubmitted

f ft

Andr Hess
oy

Alwototd

Power of Attorney

Exhibits: as per separate list | Twofold
